Citation Nr: 0824688	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-35 886A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for services rendered by Tahlequah City 
Hospital, in Tahlequah, Oklahoma on April 15, 2005.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







INTRODUCTION

According to the agency of original jurisdiction (AOJ), the 
veteran had active military service from January 1948 to 
April 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma.

The veteran was scheduled for a hearing before a member of 
the Board in June 2008; however, he failed to report for his 
hearing.  Accordingly, the Board considers the veteran's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (d), (e) (2007).


FINDINGS OF FACT

1.  The services rendered to the veteran on April 15, 2005, 
were not for the purpose of treating an adjudicated service-
connected disability.

2.  Care provided on April 15, 2005, was not for a 
nonservice-connected disability that aggravated an 
adjudicated service-connected disability.

3.  The veteran does not have a total and permanent 
disability due to service-connected disability and the April 
15, 2005, care was not for the purpose of continued 
participation in a rehabilitation program.  

4.  The services rendered to the veteran were not for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would be hazardous to life or health.




CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical treatment for services rendered at the Tahlequah City 
Hospital, in Tahlequah, Oklahoma on April 15, 2005 have not 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2005.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

In the November 2005 letter, the RO acknowledged the 
veteran's claim, notified him of the evidence needed to 
substantiate that claim, informed him of the VCAA and VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO also identified the evidence 
it was responsible for securing and the evidence the veteran 
was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  Further, the Muskogee Medical Center 
provided a statement of the case (SOC) reporting the results 
of its reviews of the issue and the text of the relevant 
portions of the VA regulations.

Although the VCAA letter did not specifically address what 
was necessary to substantiate the claim for reimbursement of 
unauthorized private medical treatment, based on the 
arguments noted in the veteran's August 2005 statements, 
including his notice of disagreement (NOD), in addition to 
the veteran's November 2005 VA Form 9 (substantive appeal), 
and April 2006 hearing conducted at the Muskogee VA Medical 
Center, the veteran demonstrated actual knowledge of what was 
necessary to substantiate his claim for reimbursement of 
unauthorized medical expenses.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Specifically, he addressed why 
he believed his condition (tick infestation) should 
constitute an emergency condition, and why it was not 
feasible for him to travel to a VA facility because it was 
over one hour away by car.

Regarding VA's duty to assist, the RO obtained the veteran's 
private medical records, and obtained a clinical assessment 
regarding whether the veteran's condition could be considered 
a medical emergency, whether the condition prevented the 
veteran from traveling to the nearest VA facility, and an 
opinion as to whether VA facilities were feasibly available 
to provide the services.  In light of the foregoing, the 
Board is satisfied that all relevant evidence and information 
have been adequately developed to the extent possible.  The 
relevant hospital reports are of record as well as a medical 
opinion.

Here, the veteran contends that he should be entitled to 
reimbursement or payment for his medical expense incurred at 
the Tahlequah City Hospital on April 15, 2005, because it was 
a medical emergency, and it was not feasible to travel to a 
VA facility.  Specifically, the veteran contends that he 
immediately went to the Tahlequah City Hospital for the 
removal of ticks from his body in the early morning on April 
15, 2005.  The veteran noted that he received a shot and was 
told that it was a good thing he came in for treatment.  
Further, the veteran noted that he felt it was a condition 
which required emergency treatment because he had received a 
letter from a VA facility a few years earlier that warned of 
the possible fatal effect of diseases carried by ticks, and 
the effects of numerous tick bites.

Records from the Tahlequah City Hospital dated April 15, 
2005, noted that the veteran presented complaining of a tick 
infestation.  An Emergency Services Assessment Note stated 
that the veteran brought in dead "bugs" that he had picked 
out of his pubic hair, and also reported that he denied any 
itching.  The document reported the condition as non-urgent, 
and on further physical examination, the examiner noted no 
ticks on the veteran's skin, but diagnosed the veteran with a 
tick infestation, and prescribed him doxycycline.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that: (a) the care and services rendered 
were either: (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for any 
injury, illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and (b) the services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; and (c) no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, service connection was not in effect for any 
disability related to the treatment, nor does the record 
establish that the veteran was totally disabled due to 
service-connected disability or was participating in a 
rehabilitation program.  Therefore, because the veteran does 
not meet one of the requirements of 38 C.F.R. § 17.120, 
specifically, 38 C.F.R. § 17.120(a), he does not meet the 
requirements for reimbursement of medical expenses under 38 
C.F.R. § 17.120.

Therefore, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177.  The provisions of the Millennium Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

However, in this case, the veteran does not satisfy at least 
one of the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  More specifically, 
the Board finds that the condition for which the veteran was 
treated on April 15, 2005, did not constitute a medical 
emergency such that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The record 
contains a clinical review and assessment conducted by K.G., 
M.D. in July 2006, which found that a lay person would not 
perceive the condition as a medical emergency, and further 
noted that VA facilities were feasibly available to provide 
the services, and stated that the condition did not prevent 
the veteran from traveling to the nearest VA medical 
facility.  Dr. G. concluded that the tick infestation was a 
non-emergent condition and that VA facilities were available.  
Dr. G.'s conclusion is supported by the documentation 
obtained from Tahlequah City Hospital which also determined 
the veteran's condition to be non-urgent.

Despite the veteran's contentions to the contrary, there is 
no indication, even by the veteran, that he was experiencing 
acute or severe symptoms that suggested that the absence of 
immediate medical attention would result in placing his 
health in serious jeopardy.  He was no doubt concerned about 
the possible effects of a tick infestation, but he 
experienced no symptoms of a nature that a reasonably prudent 
person would have concluded that immediate medical attention 
was needed to forestall serious dysfunction.  Consequently, 
he does not meet the criteria necessary for payment or 
reimbursement under this provision.

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for unauthorized treatment 
is prohibited.  The Board need not go into whether the 
veteran meets any of the other criteria, as the failure to 
meet one of them precludes payment.  Id.  Accordingly, for 
the reasons stated above, reimbursement or payment for 
medical treatment at Tahlequah City Hospital, under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
must be denied.

For the reasons stated above, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Payment or reimbursement of medical expenses incurred April 
15, 2005, at Tahlequah City Hospital is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


